Citation Nr: 1640560	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, declined to reopen the previously denied claims for service connection for tinnitus and a psychiatric disability.

In November 2015, the Board reopened the claims for service connection for a psychiatric disorder and tinnitus and remanded the reopened claims for additional development.  See November 2014 Board Decision.  That development having been completed, the claims have returned to the Board.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's tinnitus was incurred in or caused by his military service.

2.  The probative evidence of record demonstrates that the Veteran's acquired psychiatric disorder is causally related to his service-connected low back disorder.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria are met for service connection for an acquired psychiatric disorder as secondary to the service-connected low back disability.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Because the Board is granting the claims for service connection for tinnitus and an acquired psychiatric disability, any procedural deficiency is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Furthermore, certain chronic diseases, including tinnitus (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Additionally, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. §3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

(a)  Tinnitus

The Veteran maintains that he suffers from tinnitus, which is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed tinnitus following exposure to significant acoustic trauma throughout his active service, including specifically due to exposure to gunfire and explosions during "combat training."  See, e.g., June 2006 Statement in Support of Claim (VA Form 21-4138).  

The Veteran's service personnel records (SPRs) confirm his firearms and weaponry training.  See, e.g., May 1970 Announcement of Awards (M-16 Sharpshooter Award); July 1970 Announcement of Awards (concerning training with the M-16 Rifle, the M-60 Machine Gun, and the .45 Caliber Pistol); August 1970 Announcement of Awards (concerning the Veteran's completion of the M-79 Grenade Launcher Course).  Furthermore, there is a notable shift in hearing acuity from entrance to separation from service, which tends to support his assertions concerning exposure to acoustic trauma and related auditory symptomatology.  See October 1969 Report of Medical Examination (reflecting puretone thresholds as follows - note that, because the negative numbers indicate that ASA units were used in this audiogram, it has been converted for comparison purposes from ASA to ISO-ANSI units, with the latter shown in parentheses: on the right at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz the Veteran had puretone thresholds of 5 (20) dB, -5 (5) dB, -5 (5) dB, and -5 (0) dB, respectively; and, on the left, the Veteran had puretone thresholds at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz of 15 (30) dB, 0 (10) dB, 0 (10) dB, and -10 (-5) dB, respectively); December 1971 Report of Medical Examination (reflecting puretone thresholds for the right ear at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz of 25 dB, 15 dB, 5 dB, and 10 dB, respectively; and puretone thresholds for the left ear at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz of 20 dB, 5 dB, 0 dB, and 10 dB, respectively).  See also 29 C.F.R. § 1910.95(g)(10)(i) (reflecting that the Occupational Safety & Health Administration (OSHA) defines a "standard threshold shift" as "a change in hearing threshold relative to the baseline audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz in either ear").  Accordingly, the Board finds his competent statements concerning his in-service exposure to acoustic trauma to be credible and consistent with the circumstances of his service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

A February 2016 VA audiological examination report reflects a diagnosis of tinnitus, based on the Veteran's subjective report that he currently experiences recurring tinnitus, which had its onset many years prior.  The VA audiologist opined that the Veteran's tinnitus was less likely than not related to noise exposure during active service, reasoning that the Veteran's current auditory symptomatology, including his tinnitus, was of post-service onset.  Although the February 2016 VA examiner purportedly reviewed the claims file and the Veteran's service treatment records (STRs), the examiner failed to consider or address the STRs reflecting a shift in the Veteran's levels of hearing acuity from pre-induction examination to separation, despite the Board's explicit instruction to do so.  See October 1969 Report of Medical Examination; December 1971 Report of Medical Examination.  See also November 2015 Board Decision.  See, too, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Instead, in disassociating the Veteran's hearing pathology from his active service, the examining audiologist merely stated that the Veteran "had normal hearing at enlistment and discharge."  See February 2016 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  This determination ignores the December 1971 separation examination that documented a right ear puretone threshold of 25 decibels at 4000 Hz, which is indicative of some degree of hearing loss.  See December 1971 Report of Medical Examination; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).  The Board thus declines to accept the February 2016 opinion, as it is based on the inaccurate factual premise that the Veteran had normal hearing on separation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  See, too, Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Rather, as noted, the Veteran credibly reported that he experienced acoustic trauma during his active service, and his STRs confirm his in-service auditory pathology.  Additionally, the February 2016 VA examining audiologist specifically related the Veteran's tinnitus to his hearing impairment.  See February 2016 Hearing Loss and Tinnitus DBQ.  Finally, the Veteran has competently and credibly described his longstanding history of experiencing intermittent tinnitus.  See, e.g., February 2012 Statement in Support of Claim (on VA Form 21-4138); September 2015 Informal Hearing Presentation; February 2016 Hearing Loss and Tinnitus DBQ; see also Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it).

Accordingly, given the evidence of record relating the Veteran's current tinnitus to his in-service auditory pathology, and in the absence of any probative evidence to the contrary, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


(b)  Acquired Psychiatric Disability

The Veteran also maintains that he has a current psychiatric disability that is associated with his service-connected low back disorder.  Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disability, to include depression, as secondary to the service-connected back disability is warranted.  See 38 C.F.R. § 3.310 (a).

The Veteran has been diagnosed during the pendency of the claim with anxiety and depression.  See March 2010 Outpatient Visit Note from Dr. S.L. (finding "feelings of sadness & self-worthlessness, social [withdrawal], fluctuating appetite, poor concentration, anhedonia, and some anxiety, but no [homicidal or suicidal ideation]" and "insomnia [secondary to] thought rumination"; providing a diagnosis of anxiety and depression; and prescribing "Wellbutrin XL 150mg" once daily for the treatment of his depressive symptoms).  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Although the February 2016 examining VA psychologist determined that the Veteran did not meet the criteria for a current psychiatric diagnosis, the VA examiner detailed the Veteran's complaints of insomnia, despair, frustration, loss of appetite, reckless and impulsive behavior including spending, sadness, isolating behaviors, panic attacks, and "violent tendencies."  See February 2016 VA Mental Disorders Disability Benefits Questionnaire (DBQ).  Significantly, the VA examiner indicated that, to the extent the Veteran suffered from psychological impairment, such impairment was "related primarily to his physical condition."  See id.  Moreover, the VA examiner referenced the Veteran's service records, which associate psychological difficulties with his chronic low back pain.  See id.; see also September 1970 Chronological Record of Medical Care (reflecting a diagnostic impression of chronic back pain with "emotional overlay").

In sum, the Veteran's private treating physician diagnosed him with anxiety and depression, the manifestations of which have been attributed by the examining VA psychologist to the Veteran's service-connected low back disability.  See 38 C.F.R. § 3.310 (a); Allen, 7 Vet. App. at 448 (stating that establishing secondary service connection requires evidence showing that a current disability was caused or aggravated by a service-connected disability).  

The Board will therefore resolve doubt in favor of the Veteran and grant the claim for service connection for an acquired psychiatric disability, to include anxiety and depression, as secondary to the service-connected low back disorder.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


ORDER

Entitlement to service connection for tinnitus is granted

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, as secondary to the service-connected low back disability, is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


